DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, filed 12JUL2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 17MAR2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant has cancelled claim 11 in the response filed 17MAR2021.
Applicant has newly added claims 24 in the response filed 12JUL2021 which is acknowledged and clear.
            Claims 1-3, 5-7, 9, 12-14, and 21-24 are the current claims hereby under examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03Aug2021 has been entered.
 
Claim Objections – Newly Added
Claims 23 and 24 are objected to because of the following informalities:  
Claims 23 and 24 should apparently read --wherein the dynamic material comprises a material--. 
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103 – Modified/maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The claims are directed towards a medical device for assaying an analyte, the medical device comprising: 
a base surface having a tissue-facing surface profile defined thereon, the tissue-facing surface profile deviating from the base surface; and 
a sensor extending through the base surface and at least a portion of the tissue-facing surface profile; 

wherein at least a portion of the tissue-facing surface profile comprises a dynamic material and is configured to undergo a change in shape, hardness, or a combination thereof by degradation after contacting a tissue for a length of time.
Claim 1-3, 5-7, 9, 12-14, and 21-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldman (US 20140275907 A1 - previously cited) in view of Simpson (US 20140213866 A1).
	Regarding claim 1, Feldman teaches a medical device for assaying an analyte
(Paragraph [0007]), the medical device comprising: a base surface having a tissue-facing surface profile defined thereon (Fig. 6A, elements 601 (tissue-facing surface profile) and 620 (base), and
Fig 7A, elements 701 (tissue-facing surface profile) and 620 (base)), the tissue-facing surface profile deviating from the base surface (Fig. 6A, elements 601 (tissue-facing surface profile) and
620 (base), and Fig 7A, elements 701 (tissue-facing surface profile) and 620 (base)); and a sensor extending through the base surface and at least a portion of the tissue-facing surface profile (Paragraph [0087], Fig. 6A and 7A, element 104 (sensor)).
Feldman fails to teach wherein at least a portion of the tissue-facing surface profile comprises a dynamic material and is configured to undergo a change in shape, hardness, or a combination thereof by degradation after contacting a tissue for a length of time.
Simpson teaches wherein at least a portion of the tissue-facing surface profile comprises a dynamic material and is configured to undergo a change in shape, hardness, or a combination thereof by degradation after contacting a tissue for a length of time (Paragraphs [0491-0492] of Simpson). Paragraphs [0050] and [0055] of the specification as filed states that polycarbonates, polyphosphazenes, polylactic acid, and polyglycolic acid, are degradable polymers.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the tissue-facing surface profile of Feldman to be composed of degradable material, as taught by Simpson. It would merely be combining prior art elements according to known methods to yield predictable results. Paragraph [0050] in the specification as filed states that polycarbonates and polyphosphazenes are degradable polymers capable of changing in hardness or shape after contacting the tissue for a length of time, which is the material that Simpson teaches as being the composition of the tissue-facing surface profile.

Regarding claim 2, Feldman in view of Simpson teach wherein the tissue-facing surface profile comprises a protrusion extending from the base surface (Paragraphs [0085] and [0088], Fig. 6A and 7A, elements 601 and 701 of Feldman).

Regarding claim 3, Feldman in view of Simpson teach wherein at least a portion of the protrusion is defined upon an insert positioned in the base surface (Fig. 6A and 7A, elements 601 and 701 and 104 (sensor) of Feldman).

Regarding claim 5, Feldman in view of Simpson teach wherein at least a portion of the protrusion comprises the dynamic material and is positioned to contact the tissue (Paragraphs [0491-0492] of Simpson).



Regarding claim 7, Feldman in view of Simpson teach wherein at least a portion of the protrusion comprises the dynamic material and the protrusion is at least partially enclosed within a shell material, the shell material being pliable and positioned to contact the tissue (Fig. 6A, elements 606 (protrusion) and 607 (shell) of Feldman).

Regarding claim 9, Feldman in view of Simpson teach wherein the dynamic material comprises at least one substance selected from the group consisting of a thermally degradable material above physiological temperatures and/or a degradable gel-forming material (Paragraphs [0491-0492] of Simpson).

Regarding claim 12, Feldman in view of Simpson teach wherein the tissue-facing surface profile is configured to decrease in hardness after contacting the tissue (Paragraphs [0491-0492] of Simpson describes the tissue facing profile being polycarbonates and polyphosphazenes, which is a material that the claimed invention describes as being an example of a dynamic 

Regarding claim 13, Feldman in view of Simpson teach a drug substance or biologically active material disposed upon or within the tissue-facing surface profile, the drug substance or biologically active material being releasable from the tissue-facing surface profile upon the tissue-facing surface profile undergoing the change in shape, hardness, or combination thereof (Paragraphs [0077] and [0078] of Feldman).

Regarding claim 14, Feldman in view of Simpson teach wherein the sensor is a dermal sensor and the tissue is a skin surface (Paragraph [0087], Fig. 6A and 7A, element 104 (sensor) of Feldman), the medical device further comprising:  an introducer extending from the base surface in proximity to the dermal sensor (Paragraph [0087], element 109 of Feldman) to promote introduction of the dermal sensor into the skin surface (Paragraph [0044] of Feldman).

Regarding claim 21, Feldman in view of Simpson teach wherein the at least a portion of the tissue-facing surface profile that comprises the dynamic material is configured to undergo the change in shape, hardness, or a combination thereof after contacting the tissue for a length of time (Paragraphs [0491-0492] of Simpson describes the tissue facing profile being polycarbonates and polyphosphazenes, which is a material that the claimed invention describes as being an example of a dynamic material that is configured to decrease in hardness after contacting the tissue, paragraph [0050] in the specification as filed). 

However, because Feldman in view of Simpson teaches the structural elements of the medical device in claims 1 and 21, it will perform the functional limitation. See MPEP 2182 – “Similarly, if the prior art reference teaches the identical structure or acts but is silent about performing the claimed function, a reasonable presumption is that the prior art structure inherently performs the same function.”

Regarding claim 22, Feldman in view of Simpson teach wherein the at least a portion of the tissue-facing surface profile that comprises the dynamic material is configured to undergo the change in shape, hardness, or a combination thereof after contacting the tissue for a length of time (Paragraphs [0491-0492] of Simpson describes the tissue facing profile being polycarbonates and polyphosphazenes, which is a material that the claimed invention describes as being an example of a dynamic material that is configured to decrease in hardness after contacting the tissue, paragraph [0050] in the specification as filed).
Feldman in view of Simpson fail to teach the tissue-facing surface profile is configured to undergo the change in shape, hardness, or a combination thereof after contacting the tissue for a length of time over the course of about six (6) hours to about seventy-two (72) hours. 
However, because Feldman in view of Simpson teaches the structural elements of the medical device in claims 1 and 22, it will perform the functional limitation. See MPEP 2182 – “Similarly, if the prior art reference teaches the identical structure or acts but is silent about 

Regarding claim 23, Feldman in view of Simpson teach wherein the dynamic material comprises a material that is thermally degradable above physiological temperatures (Paragraphs [0491-0492] of Simpson describes the tissue facing profile being polycarbonates and polyphosphazenes). These materials are thermally degradable at high enough temperatures.
Regarding claim 24, Feldman in view of Simpson teach wherein the dynamic material comprises a material that is chemically degradable by air, water, or light (Paragraphs [0491-0492] of Simpson describes the tissue facing profile being polylactic acid and/or polyglycolic acid, in which the specification as filed mentions is a chemically degradable material by air, water, or light as mentioned in [0055] of the specification as filed).

Response to Arguments

Objections
The amendments to claim 23 has overcome the claim objection recited in the final rejection. Therefore the objection recited in the final rejection is withdrawn.

35 U.S.C. 112(b) Rejections
The amendments to claims 1, 12, 21, and 22 overcome the 35 U.S.C. 112(b) rejections set forth in the final rejection. Therefore the 35 U.S.C. 112(b) rejections recited in the final rejection are withdrawn.
35 U.S.C. 103 Rejections
Applicant’s arguments, see pages 8-9, filed 12JUL2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Feldman (US 20140275907 A1 - previously cited) in view of Simpson (US 20140213866 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRA F BOOKHART whose telephone number is (571)272-7130.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/T.F.B./Examiner, Art Unit 3791                                                                                                                                                                                                        




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791